

	

		II

		109th CONGRESS

		1st Session

		S. 1743

		IN THE SENATE OF THE UNITED STATES

		

			September 21, 2005

			Mr. Smith introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To authorize the Federal Trade Commission to investigate

		  and assess penalties for price gouging with respect to oil and gas

		  products.

	

	

		1.Short titleThis Act may be cited as the

			 Post-Disaster Consumer Protection Act

			 of 2005.

		2.Price gouging

			 prohibition following major disasters

			(a)DefinitionsIn

			 this section:

				(1)Affected

			 areaThe term affected area means an area affected

			 by a major disaster declared by the President under the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).

				(2)CommissionThe

			 term Commission means the Federal Trade Commission.

				(3)Oil or gas

			 productsThe term oil or gas products means oil,

			 gasoline, diesel, aviation fuel, natural gas, or home heating oil.

				(4)Price

			 gougingThe term price gouging means the charging of

			 an unconscionably excessive price by a supplier of an oil or gas

			 product.

				(5)SupplierThe

			 term supplier includes a seller, reseller, wholesaler, or

			 distributor of an oil or gas product.

				(6)Unconscionably

			 excessive priceThe term unconscionably excessive

			 price means a price charged—

					(A)(i)for an oil or

			 gas product sold in an affected area that represents a gross disparity, as

			 determined by the Commission, between the price charged by a supplier for that

			 product after a major disaster is declared and the average price charged for

			 that product by that supplier in the affected area during the 30-day period

			 immediately before the President declares the existence of the major disaster;

			 or

						(ii)for an oil or gas product produced

			 in the affected area for sale in interstate commerce that represents a gross

			 disparity, as determined by the Commission, between the price charged by a

			 supplier for that product after a major disaster is declared and the average

			 price charged for that product by that supplier during the 30-day period

			 immediately before the President declares the existence of the major

			 disaster;

						(B)that is not

			 attributable to increased wholesale or operational costs incurred by the

			 supplier in connection with the provision of the oil or gas product or to

			 international market trends; and

					(C)that is not

			 attributable to a loss of production or loss of pipeline transmission

			 capability.

					(b)Price gouging

			 involving disaster victims

				(1)OffenseDuring

			 the 30-day period following the date on which a major disaster is declared by

			 the President, it shall be unlawful for a supplier to sell, or to offer to

			 sell, any oil or gas product at an unconscionably excessive price as described

			 in subsection (a)(6).

				(c)Unfair or

			 deceptive act or practice

				(1)In

			 generalThe provisions of this Act shall be enforced by the

			 Commission under the Federal Trade Commission Act (15 U.S.C. 41 et seq.). A

			 violation of any provision of this Act shall be treated as an unfair or

			 deceptive act or practice violating a rule promulgated under section 18 of the

			 Federal Trade Commission Act (15 U.S.C. 57a).

				(2)Actions by the

			 commissionThe Commission may prevent any person from violating

			 this Act in the same manner, by the same means, and with the same jurisdiction,

			 powers, and duties as though all applicable terms and provisions of the Federal

			 Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a

			 part of this Act. Any entity that violates any provision of this Act is subject

			 to the penalties and entitled to the privileges and immunities provided in the

			 Federal Trade Commission Act in the same manner, by the same means, and with

			 the same jurisdiction, power, and duties as though all applicable terms and

			 provisions of the Federal Trade Commission Act were incorporated into and made

			 a part of this Act.

				(d)Effect on other

			 lawsNothing contained in this Act shall be construed to limit

			 the authority of the Commission under any other provision of law.

			

